Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-17-22 has been entered.

Allowable Subject Matter
Claims 1-20 are  allowed over the prior art of record to date.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reference to Jessa et al shows a Ro(ring oscillator) based RBG with LUTs, see figure 2. Similarly, the reference to Wang et al, see figure 1, shows a  carry chain; however, the references(including cite in this IDS(08-17-22) submission) do not suggest the following highlights in claim 1, for example:
An apparatus comprising: a ring oscillator configured to produce a clock signal; a carry chain circuit comprising a plurality of stages, each stage of the plurality of stages comprising a plurality of lookup table elements coupled in sequence, the carry chain circuit configured to propagate the clock signal through the plurality of lookup table elements of the plurality of stages; and a detector circuit configured to: determine, based on a value of the clock signal stored by a final lookup table element of each stage of the plurality of stages, which stage of the plurality of stages contains an edge of the clock signal; and output a zero if the stage of the plurality of stages that contains the edge is assigned to a first group of the plurality of stages and a one if the stage of the plurality of stages that contains the edge is assigned to a second group of the plurality of stages.
The same goes for claims 8 and 15, independent claims that recite similar limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849